Citation Nr: 1733492	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  06-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for coronary artery disease from January 1, 2014 to September 11, 2014, and to a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1977.
This case is before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO continued a 10 percent rating for the Veteran's hypertension with coronary artery disease.  As explained in the Board's prior remands in this case, the Veteran currently has separate ratings for his coronary artery disease and hypertension.  This appeal concerns the ratings in effect for the coronary artery disease.

The case was previously remanded in July 2014, December 2015, and August 2016.  In the December 2015 decision, the Board adjudicates the claim for an increased rating for coronary artery disease for the period from June 29, 2004 to January 1, 2014.  The Board was unable to adjudicate the claim for the period since January 1, 2014 because relevant treatment records were not associated with the claims file.  In November 2014, the RO increased the Veteran's disability rating for coronary artery disease, effective September 11, 2014, creating a staged rating as indicated on the title page.  In August 2016, the Board again remanded the claim for further development.

FINDINGS OF FACTS

1.  From January 1, 2014 to September 11, 2014, the Veteran's coronary artery disease was characterized by a METS level greater than 7, without evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  

2.  From September 11, 2014, the Veteran's coronary artery disease was characterized by a workload of greater than 3 METs but not greater than 5 METs resulting in in dyspnea, fatigue, angina, dizziness, or syncope, without chronic congestive heart failure or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.





CONCLUSIONS OF LAW

1.  From January 1, 2014 to September 11, 2014, the criteria for an initial rating in excess of 10 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7017-7005 (2016).

2.  From September 11, 2014, the criteria for a rating in excess of 60 percent for coronary artery disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7017-7005 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to notify was satisfied by letter on June 2, 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments.  The Veteran also underwent a VA examination in December 2016.  Moreover, the Veteran's statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran's coronary artery disease was evaluated as 10 percent disabling from January 1, 2014 to September 11, 2014, and 60 percent disabling from September 11, 2014 under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication required.

A 30 percent evaluation is warranted for a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders; those rated under Codes 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006.  See 38 C.F.R. 4.104.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions: (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

The Veteran underwent coronary artery bypass grafting (CABG) in January 2014. 

VA treatment records included a March 2014 cardiology clinic note, which discussed the Veteran's one-month post-op follow up for CABG.  The Veteran was noted to have experienced two episodes of chest pain, which were attributed to surgical pain.  The VA cardiologist concluded that, overall, the Veteran was doing well after CABG.  The VA cardiology note did not include observations and results for left ventricle ejection fraction (LVEF), ECG, echocardiogram (echo), or other testing. 

In a June 2014 cardiology clinic note, the VA cardiologist noted that the Veteran felt well but that he still occasionally had chest discomforts, which the Veteran described as spikes and sharp pain that were exertional but were relieved with rest.  The Veteran denied shortness of breath.  The Veteran's LVEF was noted to be normal between 55 percent and 60 percent.  However, the LVEF result was based off an echo performed in November 2013, prior to the January 2014 CABG.  The Veteran was noted to have only slight limitation of physical activity in accordance with New York Heart Association (NYHA) classification.  There was no discussion of MET workload. 

A September 2014 VA examination noted the Veteran's need for continuous medication.  Myocardial infarction (MI) was noted to have occurred in 2003 based on the Veteran's statement, however, no congestive heart failure (CHF) or arrhythmias were reported or noted.  There was no cardiac hypertrophy or dilation.  The Veteran's LVEF was noted to be normal between 55 percent and 60 percent based on a pre-CABG November 2013 echo.  MET testing revealed a workload of greater than 3 METs but no greater than 5 METs resulting in dyspnea and angina.  The examiner noted that the Veteran's coronary artery disease impacts his ability to work and that the Veteran would be unlikely to perform jobs that require moderate to heavy exertion. 

A December 2016 VA examination notes that at the time, the Veteran reported he continues to have occasional chest pains on the left side with occasional shortness of breath and dizziness.  On examination, the need for continuous medication was noted.  Myocardial infarction (MI) was noted to have occurred in 2003 based on the Veteran's statement, however, no congestive heart failure (CHF) or arrhythmias were reported or noted.  There was no cardiac hypertrophy or dilation.  LVEF was between 60 percent to 65 percent based on an August 2016 echo.  The examiner noted that although the Veteran did not complete the stress test due to chronic back with nerve impingement, he was able to complete a pharmacologic-nuclear stress test in October 2016, which indicated no fixed or reversible defects and LVEF of 74 percent was also noted.  MET testing revealed a workload of greater than 7 METs but no greater than 10 METs.  The examiner noted that the Veteran's coronary artery disease impacts his ability to work and that the Veteran would be unlikely to perform jobs that require heavy exertion.  

Based upon review of the record in its entirety, the Veteran's coronary artery disease does not warrant an increase in disability rating in excess of 10 percent from January 1, 2014 to September 11, 2014.  The evidence of record does not demonstrate symptoms more nearly approximating episodes of METs greater than 5 but not greater than 7 resulting in dyspnea, fatigue, angina, dizziness or syncope, cardio hypertrophy or dilation on an electrocardiogram, echocardiogram or x-ray.  There is also no evidence that the symptoms more nearly approximated congestive heart failure, METs from 3 to 5, METs less than 3 or an ejection fraction less than 30 percent.  Furthermore, June 2014 cardiology clinic note observed the Veteran to only have slight limitation of physical activity in accordance with NYHA classification.  

The Veteran's coronary artery disease also does not warrant an increase in disability rating in excess of 60 percent from September 11, 2014.  The evidence of record does not demonstrate symptoms more nearly approximating episodes of 3 METs or less, chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  In fact, the December 2016 VA examination notes a workload of greater than 7 METs but no greater than 10 METs, along with a LVEF between 60 to 65 percent based on an August 2016 echo and a VLEF of 74 percent based on a October 2016 pharmacologic-nuclear stress test.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's coronary artery disease been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's coronary artery disease at all pertinent points.  The Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.

For the reasons discussed above, the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's coronary artery disease from January 1, 2014 to September 11, 2014, and to a rating in excess of 60 percent thereafter.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

	
ORDER

Entitlement to an initial rating in excess of 10 percent for coronary artery disease, from January 1, 2014 to September 11, 2014, is denied.

Entitlement to a rating in excess of 60 percent for coronary artery disease, from September 11, 2014, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


